Citation Nr: 0606055	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the left upper extremity.  

2.  Entitlement to service connection for residuals of a cold 
injury to the right upper extremity.

3.  Entitlement to a separate compensable evaluation for a 
shell fragment wound (SFW) scar on the left shoulder.  

4.  Entitlement to a separate compensable evaluation for the 
residuals of a shell fragment wound (SFW) to the left buttock 
with damage to muscle group XVII.  

5.  Entitlement to a separate evaluation for peripheral 
neuropathy due to cold injury to the left lower extremity.  

6.  Entitlement to a separate evaluation for peripheral 
neuropathy due to cold injury to the right lower extremity.  

7.  Entitlement to an initial compensable evaluation for 
service connected Raynaud's syndrome.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO) which granted service connection for 
Raynaud's disease with a noncompensable evaluation, effective 
March 29, 2000, denied separate evaluations for a SFW scar on 
the left shoulder, residuals of a SFW to the left buttock 
with damage to muscle group XVII, peripheral neuropathy 
secondary to cold injury of the left and right lower 
extremities, and denied service connection for residuals of 
cold injury to the left and right upper extremities.  

In July 2002 the veteran testified before the undersigned at 
a videoconference hearing.  A transcript of that hearing is 
of record.  In September 2003 the Board remanded these issues 
for further development.  

The issues of entitlement to entitlement to an initial 
compensable evaluation of Raynaud's syndrome, and entitlement 
to an evaluation in excess of 20 percent for injuries to 
muscle group XVII are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has current residuals of a cold injury of the 
left upper extremity that were incurred in service. 

2.  The veteran has current residuals of a cold injury of the 
right upper extremity that were incurred in service.

3.  The veteran has a painful scar on the left shoulder which 
is related to service connected residuals of a shell fragment 
wound, but measures less than 12 square inches.  

4.  Medical evidence indicates moderate injury to muscle 
group XVII as a residual of a shell fragment wound to the 
left buttock.  

5.  Residuals of the veteran's cold injury include peripheral 
neuropathy in the left lower extremity.

6.  Residuals of the veteran's cold injury include peripheral 
neuropathy in the right lower extremity.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
cold injury to the left upper extremity are met.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002).

2.  The criteria for service connection for residuals of a 
cold injury to the left upper extremity are met.  38 U.S.C.A. 
§§ 1110, 1154.

3.  The criteria for a separate evaluation of 10 percent, for 
a scar as a residual of a shell fracture wound in the left 
shoulder have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.118 (West 2002), Diagnostic Code 7804 (2002 & 2005).   

4.  The criteria for a separate 20 percent evaluation for 
damage to muscle group XVII as a residual of a shell fragment 
wound to the left buttock have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317.  

5.  The criteria for a separate 20 percent evaluation for 
peripheral neuropathy in the left lower extremity have been 
met.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.25, 4.68, 4.124a, 
Diagnostic Codes 8521-8730.  

6.  The criteria for a separate 20 percent evaluation for 
peripheral neuropathy in the right lower extremity have been 
met.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.25, 4.68, 4.124a, 
Diagnostic Codes 8521-8730.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in January 2004 regarding his claims currently 
on appeal.  The letter specifically informed the veteran of 
what types of information and evidence were required to grant 
service connection for his claimed conditions.  The Board 
notes that the January 2004 letter did not specifically 
advise him of what information and evidence was required to 
grant an initial compensable evaluation for Raynaud's 
syndrome, however, the March 2002 statement of the case (SOC) 
and August 2005 supplemental SOC (SSOC) did advise the 
veteran of what was required for an initial compensable 
evaluation and why his claim remained denied.  Thus, the 
veteran was adequately notified of what information and 
evidence was required to grant his claims.  

The January 2004 VCAA letter satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would try to 
obtain records from State or local governments, private 
doctors and hospitals, current or former employers, the 
military, VA hospitals, and records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the January 2004 
VCAA letter asked the veteran to send information describing 
additional evidence he wanted VA to obtain on his behalf or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information.  In addition 
the RO provided further notice of the fourth element by 
including 38 C.F.R. § 3.159(b) in the Pertinent Laws; 
Regulations; Rating Schedule Provisions section of the August 
2005 SSOC.  These notices served to advise the veteran to 
submit any information or evidence in his possession that 
pertained to his claims.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the most recent 
transfer of the case to the Board and the veteran had the 
opportunity to submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims on appeal.  The 
veteran's service medical records and VA outpatient treatment 
records have been associated with the claims file.  
Additionally, the veteran was recently afforded VA 
examinations in July 1999, May and September 2000 and April 
2004.  

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

Service medical records reveal that the veteran sustained 
shrapnel wounds in the back of his head, left shoulder, and 
left buttock in September 1944.  He was hospitalized for one 
month for these injuries.  Service medical records also 
reveal that the veteran was exposed to cold and wetness for 
11/2 weeks and was subsequently hospitalized for trench foot 
for 21/2 months.  

In October 1945 the veteran was awarded service connection 
for bilateral trench foot and scars over the left scapula, 
left buttock, and occiput from gunshot wounds.  A 50 percent 
evaluation was assigned from October 5, 1945.  In July 1946 
the ratings were revised and the veteran was granted a 10 
percent evaluation for bilateral trench foot and a 10 percent 
evaluation for scars on the left buttock and left shoulder 
with retained foreign body.  These evaluations were both 
effective April 10, 1946.  

The ratings were again revised in December 1948 when a 10 
percent evaluation was assigned for injury to muscle group 
IV, left, with retained foreign body and scar, formerly rated 
as scar, and a 0 percent evaluation for scars on the occiput 
and left buttock.  Bilateral trench foot remained at 10 
percent.  These ratings were all effective from April 10, 
1946.  In September 1977 the RO increased the evaluation of 
scars on the left buttock and occiput to 10 percent, 
effective May 25, 1976.  

In July 1999 the veteran had a VA examination to evaluate his 
service connected conditions.  The veteran gave a history of 
frozen feet twice in service.  He reported real cold 
sensitization, Raynaud's phenomenon, hyperhidrosis, 
paresthesia and numbness, chronic pain, severe recurring 
fungal infection, and severe disturbance of nail growth.  
Physical examination revealed discoloration of the feet, 
fungal infection of the skin between the toes and all the 
nails, 2+ to 3+ pitting edema of both legs and ankles, 
atrophy of the skin, disturbance of hair growth, and both 
feet were cold to the touch.  The veteran had absence of deep 
tendon reflexes and diminished pinprick and touch sensation 
in the lower extremities.  Muscular power was weak and muscle 
atrophy was obvious.  An X-ray of the bilateral feet revealed 
generalized osteoporosis.  

At this examination the left shoulder scar was measured to be 
6 centimeters by 3 centimeters and was noted to be tender 
with no ulceration but some breakdown of the skin and 
underlying tissue loss.  The left buttock scar was measured 
to be 10 centimeters and the veteran complained of pain upon 
sitting.  

In an October 1999 rating decision, the veteran was granted 
an increased evaluation of 30 percent for residuals of cold 
injury to the left foot, effective June 23, 1998 and an 
increased rating of 30 percent for residuals of cold injury 
to the right foot, effective June 23, 1998.  These 
disabilities were previously evaluated as bilateral trench 
foot and were 10 percent disabling from April 10, 1946 to 
June 22, 1998.  

A May 2000 VA examination measured the left shoulder scar to 
be 5 centimeters by 1/2 centimeter and connected to another 
scar measuring 7 centimeters by 1 centimeter.  Both of these 
scars were indented and keloid.  The left buttock scar was 21 
centimeters by 1/2 centimeter with keloid formation and no 
ulceration.  There was no limitation of motion of the left 
shoulder.  The VA examiner did note injury to the left 
gluteus maximus muscle, as demonstrated by limited range of 
motion in the left hip.  

Examination of the feet at this time revealed atrophy of the 
interosseous muscle, some superficial ulceration on the left 
and some hyperpigmentation on the anterior part of the legs.  
There were no hair follicles on the feet and lower legs, and 
there was evidence of fungal infection on both feet and the 
toenails.  The veteran had decreased reflexes and decreased 
sensation on the anterior part of the feet on the bottom part 
of his toes, but he did have some sensation at the back of 
the feet.  The diagnosis was peripheral neuropathy and signs 
of residuals of cold injury of both feet and both hands.  

The veteran underwent another VA examination in September 
2000 at which time the examiner noted the left shoulder scar 
to cause pulling, tension, and some pain and tightness on 
certain movements of the arm.  There was no deficiency in 
motor function of the left gluteus maximus muscle at this 
time, but the veteran did complain of pressure and pain on 
prolonged sitting.  The examiner also confirmed peripheral 
neuropathy in the hands and feet, with more numbness in the 
feet.  

At his videoconference hearing in July 2002 the veteran 
testified that he had numbness on the soles of his feet.  The 
veteran did not discuss the left shoulder scar or injury to 
muscle group XVII.  

In September 2003 the Board remanded these issues for further 
development.

The veteran underwent a VA examination in March 2004.  The 
examiner noted that the veteran's history of diabetes 
mellitus may be contributing to peripheral neuropathy, but 
observed that the neuropathy was long-standing and dated back 
to the date of the cold injury, making the association with 
diabetes mellitus less clear.  

The examiner concluded that the veteran clearly had "signs 
of sequela of cold injuryduring World War II."  These 
consisted of significant numbness and hyperhidrosis of the 
feet and hands.  The ultimate impression was sequela of cold 
injury suffered during military service.

The veteran underwent another VA examination regarding cold 
injuries in the hands and feet in April 2004.  The examiner 
noted that the veteran's clinical examination was entirely 
consistent with peripheral neuropathy, predominantly sensory 
and with complaints consistent with small as well as large 
fiber involvement.  The examiner also noted chronic pain, 
which the veteran seemed to tolerate well.  In regard to the 
left buttock injury, this examiner added that there was no 
large nerve injury involved, but that the veteran did have 
pain, presumably musculoskeletal in origin.  

At another April 2004 VA examination, the veteran complained 
of numbness and pain about the left shoulder scar and pain in 
the left buttock region with prolonged sitting.  The veteran 
stated that he had no functional limitations in regard to 
range of motion of the left shoulder.  He also denied 
functional limitation in the left lower extremity.  

Examination of the left shoulder scar revealed full range of 
motion in the left shoulder.  The large, T shaped scar was 
mobile and deep palpation elicited no pain.  There was also 
no pain on palpation of the left buttock scar and there was 
no numbness associated with light touch sensation.  There was 
no buttock atrophy and the veteran was neurovascularly intact 
distally and in the left lower extremity.  The examiner noted 
that the scars had no clinical evidence of direct pain 
without palpation and no functional motor loss secondary to 
their presence.  

At another VA examination regarding the left buttock, also in 
April 2004, the examiner noted no pain of the scar and minor 
adherence to underlying tissue.  The scar was superficial and 
the examiner noted that there did not appear to be any deep 
soft tissue component.  

The veteran submitted VA outpatient treatment records from 
January 1999 to August 2004.  These records indicate 
continuing treatment for peripheral neuropathy.  In 
particular, an outpatient treatment report from March 2004 
noted painful sensory neuropathy.  These outpatient treatment 
records did not include complaints regarding or treatment for 
the left shoulder scar or injury to muscle group XVII.  


III.  Legal Analysis

A.  Service Connection

Service connection will be granted for disability resulting 
from injury suffered or disease incurred in active service.  
38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's service medical records document a cold injury.  
Although they do not specifically document a cold injury of 
the upper extremities, the veteran's report of such an injury 
during combat means that the injury is presumed to have 
occurred during service.  38 U.S.C.A. § 1154(b).

The March 2004 examination documented current disability and 
provided a competent opinion linking the current injury to 
service.  There is no competent opinion against this 
conclusion, although the absence of clinical evidence of the 
disability in the decades following service provides some 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Inasmuch as the examiner had the 
opportunity to consider this negative history, the Board 
concludes that the evidence is in favor of a finding that the 
current cold injury residuals in the upper extremities were 
incurred in service.  Accordingly service connection is 
warranted.

B.  Left Shoulder Scar

The veteran is currently service connected for injury to 
muscle group IV, left shoulder, with a retained foreign body 
and adherent scar.  VA must consider whether the veteran's 
service connected injury to muscle group IV warrants a 
separate rating for scar impairment.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or manifestation under 
38 C.F.R. § 4.14).  

Under Diagnostic Code 7804 a 10 percent evaluation is 
warranted for a superficial scar which is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
Similarly, the version of the rating schedule in effect prior 
to August 30, 2002, provided for a 10 percent evaluation for 
scars that were tender and painful on objective examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

The veteran has consistently described his left shoulder scar 
as painful and the VA examiner in July 1999 described the 
scar as tender.  In September 2000 the VA examiner noted that 
the left shoulder scar caused pulling, tension, pain, and 
tightness.  In light of the foregoing, a separate 10 percent 
evaluation for the veteran's left shoulder scar is warranted.  

Under the old version of the rating schedule a rating in 
excess of 10 percent for a scar required limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  The May 2000 VA examination found no 
limitation of function of the left shoulder and in April 2004 
the veteran reported no functional limitation in the left 
shoulder and examination revealed full range of motion.  
Thus, an evaluation in excess of 10 percent is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

A higher rating under the new version of the rating schedule 
requires that a scar be deep or cause limitation of motion, 
and exceed an area of 12 square inches (77 square 
centimeters).  On the most recent examination, the veteran's 
left shoulder scar measured only 5 centimeters in length and 
1/2 centimeter in width, and 7 centimeters in length and 1 
centimeter in width, meaning that at most the scar measured 
9.5 square centimeters.  The left shoulder scar thus does not 
meet or approximate the criteria for an evaluation in excess 
of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).  

C.	Injury to Muscle Group XVII

The veteran is currently service connected for a shell 
fragment wound scar to the left buttock.  The Board finds 
that the medical evidence of record indicates that the 
veteran is entitled to at least a separate 10 percent 
evaluation for moderate disability to muscle group XVII as a 
residual of the shell fragment wound to the left buttock.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2005).  

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  

Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of missile through 
muscle tissue.  For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a report of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  

Objective findings characteristic of moderately severe muscle 
disability include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side are also indicative of 
moderately severe muscle disability.  Tests of strength and 
endurance compared with the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle disabilities, and, if present, evidence of inability 
to keep up with work requirements.  

Objective findings characteristic of severe muscle disability 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles. (E) Atrophy of muscle groups not 
in the track of the missile.  (G) Induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

Diagnostic Code 5317 rates disability of muscle group XVII, 
which includes the muscles of pelvic girdle group 2: gluteus 
maximus, gluteus medius, and gluteus minimus.  A 
noncompensable evaluation is warranted for slight disability 
while moderate disability warrants a 20 percent evaluation, 
moderately severe disability warrants a 40 percent 
evaluation, and severe disability warrants a 50 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5317.  

The veteran has consistently complained of pain in the left 
buttock upon sitting and at the May 2000 VA examination, the 
examiner found injury to the left gluteus maximus muscle, as 
demonstrated by limited range of motion in the left hip.  In 
April 2004 the VA examiner noted minor adherence of the left 
buttock scar to underlying tissue.  These findings 
approximate a moderate disability in muscle group XVII as 
defined in 38 C.F.R. § 4.56.   

The Board notes that the veteran's service medical records 
reflect a history of hospitalization consistent with 
moderately severe muscle injury.  A current VA examination is 
warranted to ascertain whether injury to muscle group XVII 
may meet the criteria for an evaluation in excess of 20 
percent.  That examination request is addressed in the remand 
section below.  

C.  Peripheral Neuropathy in the Left and Right Lower 
Extremities

Note (1) to Diagnostic Code 7122 instructs that peripheral 
neuropathy should be rated separately from cold injury 
residuals.  

As the note indicates, peripheral neuropathy is clearly not 
contemplated in the assignment of disability evaluations for 
residuals of cold injury under Diagnostic Code 7122.  As 
such, the assignment of separate evaluations for peripheral 
neuropathy in each foot will not constitute pyramiding, the 
evaluation of the same disability under various diagnoses, in 
violation of 38 C.F.R. § 4.14.  

The July 1999 and May 2000 VA examination both found 
decreased reflexes and sensation in the lower extremities, 
while the veteran complained of numbness.  A diagnosis of 
peripheral neuropathy was given at the May and September 2000 
VA examinations.  In March 2004 the VA examiner noted 
significant numbness in the feet and observed that the 
veteran's peripheral neuropathy dated back to his cold injury 
in service.  At the April 2004 VA examination, the examiner 
described the peripheral neuropathy as predominantly sensory 
and added that the complaints were consistent with large and 
small fiber involvement.  The March 2004 outpatient treatment 
report noted the peripheral neuropathy to be painful.  

The Board finds that the veteran's bilateral peripheral 
neuropathy may be rated by analogy to incomplete paralysis of 
the lower extremities under Diagnostic Codes 8521-8730.  
38 C.F.R. § 4.124a, Diagnostic Codes 8521-8730 (2005).  Under 
these Diagnostic Codes, the maximum evaluation available for 
severe incomplete paralysis is 30 percent.  Based on the 
medical evidence of record, in particular the description of 
the veteran's numbness as "significant" and the peripheral 
neuropathy as "painful," the Board resolves all reasonable 
doubt in favor of the veteran and finds that peripheral 
neuropathy in each lower extremity more closely approximates 
severe incomplete paralysis.  38 C.F.R. §§ 3.102, 4.3, 
4.124a, Diagnostic Codes 8521-8730.  

While the veteran's peripheral neuropathy more nearly 
approximates severe incomplete paralysis, the maximum 
evaluation assignable to each lower extremity is 20 percent, 
pursuant to the amputation rule.  According to this rule, the 
combined rating for disabilities of an extremity shall not 
exceed the rating for amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
a 40 percent evaluation.  38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5165.  
 
Were the veteran to be assigned a 30 percent evaluation for 
peripheral neuropathy in each lower extremity, the combined 
evaluation of disability in each lower extremity would be 50 
percent, in violation of the amputation rule.  38 C.F.R. 
§§ 4.25, 4.68.  As such, the Board finds that an evaluation 
of 20 percent for peripheral neuropathy in each lower 
extremity is warranted.  Combination of this evaluation with 
the 30 percent evaluation for residuals of cold injury in 
each lower extremity will yield the maximum combined 
evaluation of 40 percent for each extremity.  38 C.F.R. 
§ 4.25.  
   

ORDER

Service connection for residuals of a cold injury to the left 
upper extremity is granted.

Service connection for residuals of a cold injury of the 
right upper extremity is granted.

A separate 10 percent evaluation for the service connected 
left shoulder scar is granted.  

Entitlement to a separate 20 percent evaluation for the 
residuals of a shell fragment wound (SFW) to the left buttock 
with damage to muscle group XVII is granted.  

A separate 20 percent evaluation for peripheral neuropathy in 
the left lower extremity is granted.  

A separate 20 percent evaluation for peripheral neuropathy in 
the right lower extremity is granted.  


REMAND

The Board remand requested that the veteran be afforded a VA 
examination to evaluate the current severity and extent of 
service connected Raynaud's syndrome.  The examiner was 
specifically asked to note any digital ulcers and the 
frequency of characteristic attacks consisting of sequential 
color changes in the digits of one or more extremities.  The 
March 2004 VA examination noted symptoms that "may be 
consistent with Raynaud's" however, the VA examiner did not 
specifically evaluate Raynaud's syndrome or make the specific 
findings requested in the remand directive.  The Board finds 
that a new VA examination to ascertain the current state of 
the veteran's service connected Raynaud's syndrome is 
warranted.  Stegall v. West, 11 Vet App 268 (1998).  

Finally, as discussed above, evidence of record suggests that 
the veteran may be entitled to an evaluation in excess of 10 
percent for injuries to muscle group XVII sustained in 
service.  The Board finds that a VA examination to evaluate 
the current extent of these injuries is necessary.  

Accordingly, this claim is REMANDED for the following 
development:

1.  Afford the veteran a current VA 
examination to evaluate his service 
connected Raynaud's syndrome.  The claims 
file and a copy of this remand should be 
made available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.  

The examiner should indicate whether or 
not there are any digital ulcers, and 
whether or not there are any 
characteristic attacks consisting of 
sequential color changes in the digits of 
one or more extremities.  

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

3.  Afford the veteran a current VA 
examination to evaluate injury to muscle 
group XVII.  The claims file and a copy 
of this remand should be made available 
to the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.  

The examiner should specifically indicate 
whether or not there is loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles in the left buttock 
compared with the right buttock, and 
whether strength and endurance of the 
muscles of the left buttock are impaired 
as compared to the right.  The examiner 
should also indicate whether or not the 
scar on the left buttock is ragged, 
depressed, and adherent, indicating wide 
damage to muscle groups, and whether or 
not there is muscle atrophy or adaptive 
contraction of an opposing group of 
muscles.  

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

4.  After ensuring that the development 
is complete and the examination reports 
contain all requested findings, re-
adjudicate the claims on appeal.  If they 
are not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


